Title: To James Madison from Edward Thornton, 27 August 1802
From: Thornton, Edward
To: Madison, James


Sir,
Washington 27th August 1802.
I am sorry to be obliged to call your attention once more to the subject of the Transport Ship Windsor in consequence of additional information, which I have received from His Majesty’s Consul at Boston, and which, as I have no doubt of its correctness, seems to impeach in a high degree the accounts, which the officers of the United States in that port have given you on the subject of the repairs of that vessel.
It is only necessary to enumerate to you the circumstances under which it stood to convince you of this position.
Without dwelling on the presumable condition of a vessel sent on a voyage from the West Indies, and which after her capture by the prisoners experienced no disaster on her passage to the United States, I have to observe—That on her arrival at Boston the Captain, having reason to expect from the promises of the captors that the Ship would be freely restored to him, informed the Consul that he should proceed immediately to sea, not thinking that she stood in need of any repairs: That the latter afterwards employed a Gentleman, well skilled in naval matters, to examine the state of the vessel, who pronounced that she might be got ready for sea in a week, and that a fortnight would be a very ample allowance: That notwithstanding the Windsor remained in Boston without alteration from the end of June or the beginning of July to the 27th of August, when she was transferred by sale to a Mr. Marston—in direct violation of the Treaty of Amity: That from the latter period to the receipt of the order for her departure in the middle of September (you must have the goodness to set me right, if I mistate the date of your order) and from thence to the intelligence received in November of the signature of the preliminary Articles, she remained equally without repairs and without attention from the officers of the Custom: And that in fine no alteration at all took place until the month of March of the present year, when being transferred by the bankruptcy of Mr Marston to other hands, she was converted from a snow to a ship, and after some delay dispatched to the East Indies without any regular papers from the Custom House.
Perhaps few instances occurred during the late war of more irregular proceeding on the part of the officers of the United States; and I cannot forbear re-urging the expectation of His Majesty’s Government, that the President having due regard to the double violation of the Treaty of Amity (first in the sale of the vessel and afterwards in the perfect neglect of his orders for her expulsion) will be pleased to think the original owners entitled to a proper compensation for her loss. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Brent.



   
   For the date of the order for the Windsor’s departure, see Gallatin to JM, 2 July 1802, and n. 1.



   
   Even as Thornton made this argument, he conceded to his superiors in London that “there is ⟨little?⟩ room to hope, that any arguments will b⟨e⟩ able to extract from the present economic⟨al⟩ government a pecuniary compensation ⟨or⟩ even a promise of endeavouring to obtain ⟨it?⟩ at the approaching meeting of the legislatu⟨re⟩“ (Thornton to Hawkesbury, 29 Aug. 1802 [PRO: Foreign Office, ser. 5, 35:310]).


